Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to the pea extract comprising fibres that can be obtained by means of a process comprising the following steps: 
(a) bringing shelled peas into contact with an aqueous solution in order to form an aqueous composition comprising peas; 
(b) leaving the peas to hydrate in said aqueous composition for at least one hour and at most 15 hours; 
(c) grinding said peas in order to as a result obtain ground peas; and 
(d) fractionating said ground peas in order to obtain at least one pea extract comprising fibers; characterized in that step (a) precedes step (b), which itself precedes step (c), which itself precedes step (d), said pea extract being characterized by
 - a fibres/starch weight ratio of at least 30/70 and of at most 85/15;
 - an amount of fibres of at least 35% and of at most 80% by weight on the basis of the solids, assayed by the AOAC-985.29 method; 
- a solids content of at least 80% and of at most 95% on the basis of the total weight of the extract; and 
- a protein content of less than 5% on the basis of the solids, measured according to AFNOR ISO/TS 16634-2:2009 method; and 
- a water retention of at least 9 g of water/g of solids and of at most 19 g of water/g of solids.
Buchbjerg et al (US 4,677,065) discloses 200 kg per hour of dehulled split peas are fed together with 800 kg per hour of water to a stone mill where coarse milling is carried out and results in forming a pea slurry; after the milling, the pea slurry next passes to a 500 liter first extraction tank where it is retained for approximately one-half hour; “[t]he pea slurry while at a temperature of approximately 15°C next is fed to a Model No. MK250 corundum stone mill manufactured by Fryma wherein fine-milling is carried out”; sieving fine-milled slurry over a plurality of screens to collect a bulk of solid fiber particles (i.e. pea extract comprising fibers; further drying of obtained fractions.
However, the product and the method steps for making such product as disclosed by Buchbjerg et al are different from the product and the method steps for making the product as claimed. On 08/13/2021, Applicant filed a Declaration under 37 C.F.R. 1.132 of Mary Descamps presenting the evidence of unexpected results related to the low amount of protein in the pea extract. Buchbjerg et al does not disclose hydrating the peas prior to milling. Hydration of peas prior to milling as claimed leads to the product having high fiber content, low protein content and a water retention of at least 9g of water/g of solids.

Claims 11-12 and 14-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791